Title: To Thomas Jefferson from William Stephens Smith, 5 July 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London July 5th. 1786 No. 16. Wimpole street

I have received yours of the 16th. Ulto. When I sent the press I gave the Gentleman who carried it a Letter for you of the 21st. of May which you do not acknowledge the receipt of, or at least but one of that date. It contained the ammount of what I gave for the press, which was 5 Guineas and 5/ for the Box = £5.10. The press shall be sent agreable to your request. I am called off, and have only time to assure you of my most Perfect respect and to enclose a Letter or rather a press Copy of one received last night from Mr. Barcklay. Yours sincerely,

W. S. Smith

